Exhibit 10.3

Execution Version

 

 

EXCHANGE AGREEMENT

among

HEALTH INSURANCE INNOVATIONS, INC.

HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC

and

THE SERIES B MEMBERS OF HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC

Dated as of February 13, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  ARTICLE 1      DEFINED TERMS    Section 1.01.   Definitions      2   
Section 1.02.   Other Definitional and Interpretative Provisions      4     
ARTICLE 2      EXCHANGE    Section 2.01.   Exchanges      4    Section 2.02.  
Adjustment      8    Section 2.03.   Expiration      9    Section 2.04.  
Reservation of Class A Shares; Listing      10    Section 2.05.  
Recapitalization      10      ARTICLE 3      TRANSFER RESTRICTIONS   
Section 3.01.   General Restrictions on Transfer      10    Section 3.02.  
Legends      11    Section 3.03.   Permitted Transferees      11      ARTICLE 4
     OTHER AGREEMENTS; MISCELLANEOUS    Section 4.01.   Expenses      11   
Section 4.02.   Notices      12    Section 4.03.   Permitted Transferees      12
   Section 4.04.   Severability      13    Section 4.05.   Counterparts      13
   Section 4.06.   Entire Agreement; No Third Party Beneficiaries      13   
Section 4.07.   Further Assurances      13    Section 4.08.   Dispute Resolution
     13    Section 4.09.   Governing Law      13    Section 4.10.   Consent to
Jurisdiction      14    Section 4.11.   WAIVER OF JURY TRIAL      14   
Section 4.12.   Amendments; Waivers      14    Section 4.13.   Assignment     
14    Section 4.14.   Tax Treatment      14    Section 4.15.   Effective Date   
  15   

 

i



--------------------------------------------------------------------------------

EXCHANGE AGREEMENT

among

HEALTH INSURANCE INNOVATIONS, INC.

HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC

and

THE SERIES B MEMBERS OF HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC

EXCHANGE AGREEMENT, dated as of February 13, 2013 (this “Agreement”), among
Health Insurance Innovations, Inc., a Delaware corporation (“HII”), Health Plan
Intermediaries Holdings, LLC, a Delaware limited liability company (the
“Company”) and the holders from time to time of Series B Membership Interests in
the Company listed on Exhibit A hereto (collectively, the “Series B Members”).
Capitalized terms used but not simultaneously defined are defined in or by
reference to Section 1.01.

W I T N E S S E T H:

WHEREAS, in connection with the closing of its initial public offering of
Class A Shares (the “IPO”), HII intends to consummate the transactions described
in the Registration Statement on Form S-1 originally filed with the Commission
on December 20, 2012, as amended (Registration No. 333-185596);

WHEREAS, immediately prior to the closing of the IPO, the existing ownership
interests in the Company of the Series B Members, represented by limited
liability company interests, will be converted into Series B Membership
Interests in the Company, and the existing shares of common stock of HII of the
Series B Members will be converted into Class B Shares of HII, and each of the
Series B Members will own the number of Series B Membership Interests and Class
B Shares set forth opposite its name on Exhibit A hereto;

WHEREAS, the parties hereto desire to provide for the possible future exchange
following the IPO of Series B Membership Interests of the Company (concurrently
with the corresponding number of Class B Shares of HII), for Class A Shares of
HII, on the terms and subject to the conditions set forth herein;

WHEREAS, HII shall have no obligation to acquire from a Series B Member any
Series B Membership Interests and Class B Shares unless such Series B Member
exercises its Exchange Right with respect to such Series B Membership Interests
and Class B Shares in accordance herewith; and

WHEREAS, the parties intend that an Exchange consummated hereunder be treated
for U.S. federal income tax purposes, to the extent permitted by law, as a
taxable sale of Series B Membership Interests and Class B Shares;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE 1

DEFINED TERMS

Section 1.01. Definitions. As used in this Agreement, the following terms have
the following meanings:

“Agreement” is defined in the preamble.

“Business Combination Transaction” is defined in the Amended and Restated
Certificate of Incorporation of HII.

“Business Day” means any day except a Saturday, Sunday, or other day on which
commercial banks in Tampa, Florida or New York, New York are authorized by law
to close.

“Class A Shares” means shares of Class A common stock, par value $0.001 per
share, of HII.

“Class B Shares” means shares of Class B common stock, par value $0.001 per
share, of HII.

“Closing” means the closing of an Exchange pursuant to Section 2.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the U.S. Securities and Exchange Commission or any successor
thereto.

“Company” is defined in the preamble.

“Exchange,” when used as a noun, means an exchange by a Series B Member of one
or more Series B Membership Interests, concurrently with the corresponding
number of Class B Shares, for Class A Shares pursuant to Section 2.01 of this
Agreement. “Exchange,” when used as a verb, and “Exchanging,” when used as an
adjective, shall have correlative meanings.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Exchange Rate” means the number of Class A Shares for which a Series B
Membership Interest (together with the corresponding number of Class B Shares,
subject to adjustment as provided in Section 2.02(b)) is entitled to be
Exchanged, as provided in Section 2.02(a).

 

2



--------------------------------------------------------------------------------

“Exchange Request” means a written notice to HII, delivered at least 20 days in
advance of any Exchange, setting forth the number of Series B Membership
Interests (and the corresponding number of Class B Shares) to be Exchanged for
Class A Shares, as described in Section 2.01(a).

“Exchange Right” means the right of a Series B Member to exchange from time to
time one or more Series B Membership Interests (together with the corresponding
Class B Shares, subject to adjustment based on the Share Exchange Rate then in
effect) for Class A Shares pursuant to Section 2.01.

“Fiscal Quarter” means each fiscal quarter ending on the last day of each of
March, June, September and December of any Fiscal Year.

“Fiscal Year” means a period commencing January 1 and ending December 31 of each
year.

“Governmental Entity” means any court, administrative agency, regulatory body,
commission, or other governmental authority, board, bureau, or instrumentality,
domestic or foreign, and any subdivision thereof.

“HII” is defined in the preamble.

“IPO” is defined in the recitals.

“Liens” means any and all liens, charges, security interests, options, claims,
mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements, or other restrictions on title or transfer of
any nature whatsoever.

“LLC Agreement” means the Third Amended and Restated Limited Liability Company
Agreement of the Company dated as of February 13, 2013, as such agreement may be
amended from time to time.

“Notice” is defined in Section 4.02.

“Permitted Transferee” is defined in the LLC Agreement.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee, or entity in a representative
capacity, and any government or agency or political subdivision thereof.

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of February 13, 2013 among HII and the other parties thereto.

“Restricted Class A Shares” is defined in Section 3.01.

 

3



--------------------------------------------------------------------------------

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Secretary” is defined in Section 2.01(d)(i).

“Series B Membership Interests” is defined in the LLC Agreement.

“Series B Members” is defined in the preamble.

“Share Exchange Rate” means the number of Class B Shares that must be tendered
along with a Series B Membership Interest in an Exchange, as provided in
Section 2.02(b).

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The headings and captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections and Exhibits are to
Articles, Sections and Exhibits of this Agreement unless otherwise specified.
Any capitalized term used in any Exhibit and not otherwise defined therein has
the meaning ascribed to such term in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, restated, modified or supplemented from time to time in accordance
with the terms thereof. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.

ARTICLE 2

EXCHANGE

Section 2.01. Exchanges. (a) Permissible Exchanges. (i) Upon the terms and
subject to the conditions of this Article 2, each Series B Member may, at any
time and from time to time, elect to Exchange in one or more Exchanges up to one
hundred percent (100%) of the Series B Member’s Series B Membership Interests,
together with a corresponding number of Class B Shares, by delivering an
Exchange Request to HII.

(ii) Upon delivery to HII, no Exchange Request may be revoked less than five
Business Days prior to the scheduled Closing of the applicable Exchange (and HII
shall have received notice of such revocation no later than such fifth Business
Day) unless the Series B Member that has delivered such Exchange Request
reimburses all out-of-pocket costs incurred by HII or the Company with respect
to such requested Exchange; provided, however, that a Series B Member that has
delivered an Exchange Request shall be entitled without reimbursing

 

4



--------------------------------------------------------------------------------

such costs either (x) to revoke such Exchange Request at any time prior to the
Closing of the applicable Exchange or (y) to delay the Closing of the requested
Exchange pursuant to this Section 2.01(a)(ii), in each case, after the
occurrence of one or more of the following events (the date of such Closing to
be determined pursuant to Section 2.01(b)(i)): (A) any registration statement
pursuant to which the Class A Shares were to be registered for such Series B
Member at or immediately following the Closing shall have ceased to be effective
pursuant to any action or inaction by the Commission; (B) HII shall have failed
to cause any related prospectus to be supplemented by any required prospectus
supplement necessary to effect such sale; (C) HII shall have exercised its right
to defer, delay or suspend the filing or effectiveness of a registration
statement (whether pursuant to the Registration Rights Agreement or otherwise),
and such deferral, delay or suspension shall affect the ability of such Series B
Member to have its Class A Shares registered at or immediately following the
Closing; (D) HII shall have disclosed to such Series B Member any material
non-public information concerning HII, the receipt of which results in such
Series B Member being prohibited or restricted from selling Class A Shares at or
immediately following the Closing without disclosure of such information (and
HII does not permit disclosure); (E) any stop order relating to the registration
statement pursuant to which the Class A Shares were to be registered by such
Series B Member at or immediately following the Closing shall have been issued
by the Commission; (F) the Closing, or the closing of the registered offering or
the effectiveness of any registration, shall have been delayed due to any facts
or circumstances; (G) there shall have occurred a material disruption in the
securities markets generally or in the market or markets in which the Class A
Shares are then traded; (H) there shall be in effect an injunction, a
restraining order or a decree of any nature of any Governmental Entity that
restrains or prohibits the Exchange of Series B Membership Interests (together
with the corresponding number of Class B Shares) for Class A Shares or the
registration or sale of any Class A Shares pursuant to a registration statement;
or (I) HII shall have failed to comply in all material respects with its
obligations under the Registration Rights Agreement, and such failure shall have
affected the ability of such Series B Member to consummate the registration or
sale of Class A Shares in a manner not expressly contemplated in clauses
(A) through (H) above; provided further, however, that in no event shall the
Series B Member who is seeking to delay such Closing or revoke such Exchange
Request and relying on any of the matters contemplated in clauses (A) through
(I) above have controlled or intentionally influenced any facts, circumstances,
or Persons in connection therewith (except in the good faith performance of his
or her duties as an officer or director of HII) in order to provide such Series
B Member with a basis for such delay or revocation.

(iii) Each Exchange Request shall set forth the number of Series B Membership
Interests (together with the corresponding number of Class B Shares, which shall
be determined pursuant to the Share Exchange Rate) such Series B Member wishes
to Exchange for Class A Shares at the applicable Closing. If any Exchange
Request is made in connection with a contemplated underwritten offering of
Class A Shares and such underwritten offering includes any option being granted
to the underwriters or any other Person to acquire an additional number of
Class A Shares in connection with such offering, then (A) each Exchange Request
related to Series B Membership Interests to be Exchanged for Class A Shares that
will be included in such underwritten offering shall also specify the maximum
number of additional Series B

 

5



--------------------------------------------------------------------------------

Membership Interests that the Series B Member desires to have Exchanged in the
event that such option is exercised (it being understood that (x) the party
exercising such option may have the right to do so in part, in which case the
additional Series B Membership Interests Exchanged in connection with such
offering will be limited to the amount necessary to fulfill the delivery
obligation with respect to the Class A Shares that are actually to be acquired
upon exercise of such option, and (y) the allocation of Class A Shares to be
acquired pursuant to an exercise of any such option among the Persons
participating in such offering may not be known at the time of the delivery of
the original Exchange Request, in which case the maximum number of additional
Series B Membership Interests to potentially be Exchanged will be communicated
to HII pursuant to a supplement to the Exchange Request delivered promptly
following the time at which such determination is made, which supplement to the
Exchange Request need not be delivered 20 days in advance of the applicable
Exchange) and (B) the Closing of the Exchange of any additional Series B
Membership Interests to fulfill a Series B Member’s delivery obligation with
respect to the Class A Shares that are to be acquired upon exercise of any such
option will occur immediately prior to the time that delivery of the Class A
Shares is to be made.

(iv) Each Series B Member shall represent in the Exchange Request that such
Series B Member owns the Series B Membership Interests and Class B Shares to be
delivered at the applicable Closing pursuant to Section 2.01(d)(i) and
Section 2.01(d)(ii), free and clear of all Liens, except as set forth therein
and other than transfer restrictions imposed by or under applicable securities
laws and this Agreement and the LLC Agreement, and, if there are any Liens
identified in the Exchange Request, such Series B Member shall covenant that
such Series B Member will deliver at the applicable Closing evidence reasonably
satisfactory to HII that all such Liens (other than transfer restrictions
imposed by or under applicable securities laws and this Agreement and the LLC
Agreement) have been released.

(v) No Exchange shall be permitted (and, if attempted, shall be void ab initio)
if, in the good faith determination of the Company, such Exchange would pose a
material risk that the Company would be a “publicly traded partnership” as
defined in Section 7704 of the Code.

(vi) Each Exchange pursuant to this Section 2.01(a) shall be at the Exchange
Rate and Share Exchange Rate in effect at the applicable Closing.

(b) Closing. (i) If an Exchange Request has been delivered pursuant to
Section 2.01(a)(i), then (subject to Section 2.01(c)) the Closing of such
Exchange shall occur on the date that is the later of (x) the fifth Business Day
following the last Business Day of the Fiscal Quarter during which such Exchange
Request has been delivered and (y) the fifth Business Day following the date on
which the conditions giving rise to any delay pursuant to Section 2.01(a)(ii)
cease to exist. Subject to the immediately preceding sentence, parties shall
effect the Closing at such time, at such place, and in such manner, as HII shall
reasonably specify.

(ii) If HII enters into an agreement to consummate a Business Combination
Transaction, HII shall give each Series B Member at least 20 Business Days’
notice of

 

6



--------------------------------------------------------------------------------

the closing thereof, if practicable, and HII shall cause such agreement to
provide that, at the request of a Series B Member, such Series B Member shall be
entitled to Exchange its Series B Membership Interests (together with a
corresponding number of Class B Shares) for Class A Shares immediately prior to
the closing of the Business Combination Transaction in order for such Series B
Member to be able to receive the amount and type of consideration payable
pursuant to such Business Combination Transaction to holders of Class A Shares,
and such agreement shall provide that such Series B Member shall be entitled to
revoke such request on up to two Business Days’ notice to HII prior to the
closing thereof. If any Person commences a tender offer or exchange offer for
any of the outstanding shares of HII’s stock, HII shall use reasonable efforts
to cause such Person to provide that the terms of such offer shall entitle such
Series B Member, at the request of such Series B Member, to Exchange its Series
B Membership Interests (together with a corresponding number of Class B Shares)
for Class A Shares immediately prior to the consummation of such tender offer or
exchange offer in order for such Series B Member to participate in such tender
offer or exchange offer, and to permit such Series B Member to revoke such
request on up to two Business Days’ notice to such Person prior to the closing
thereof. The Closing for any Exchange occurring pursuant to this
Section 2.01(b)(ii) shall occur immediately prior to, but remain subject to the
consummation immediately after of, the Business Combination Transaction, tender
offer or exchange offer, as applicable, and such Exchange shall be reversed
immediately if such Business Combination Transaction, tender offer or exchange
offer, as applicable, shall fail to be consummated after such Exchange.

(iii) Upon the occurrence of a Closing, (A) all rights of the Exchanging Series
B Member as holder of the Series B Membership Interests (and corresponding
number of Class B Shares) being Exchanged shall terminate, (B) the Class B
Shares delivered at the Closing shall be automatically cancelled on the books
and records of HII and shall no longer be deemed to be issued and outstanding
capital stock of HII, (C) the Series B Membership Interests delivered at the
Closing shall automatically be cancelled on the books and records of the Company
and shall no longer be deemed to be issued and outstanding membership interests
of the Company, and (D) such Exchanging Series B Member shall be treated for all
purposes as the holder of the Class A Shares delivered at the Closing.

(c) Closing Conditions. (i) The obligation of any of the parties to consummate
an Exchange pursuant to this Section 2.01 shall be subject to the condition that
there shall be no injunction, restraining order or decree of any nature of any
Governmental Entity that is then in effect that restrains or prohibits the
Exchange of Series B Membership Interests (together with the corresponding
number of Class B Shares) for Class A Shares.

(ii) The obligation of HII to consummate an Exchange pursuant to this
Section 2.01 shall be subject to (A) the delivery by the Exchanging Series B
Member of the items specified in clauses (i), (ii) and (iii) of Section 2.01(d)
and (B) the good faith determination by HII that such Exchange would not violate
any contract, commitment, agreement, instrument, arrangement, understanding,
obligation, or undertaking to which HII is subject.

 

7



--------------------------------------------------------------------------------

(d) Closing Deliveries. At or prior to each Closing, with respect to each Series
B Member that requests the Exchange contemplated for such Closing:

(i) to the extent that such Series B Member’s Series B Membership Interests are
certificated, such Series B Member shall deliver to HII one or more certificates
representing the number of Series B Membership Interests specified in the
applicable Exchange Request (or an affidavit of loss in lieu thereof in
customary form, but without any requirement to post a bond or furnish any other
security), accompanied by security transfer powers, in form reasonably
satisfactory to the corporate secretary of HII (the “Secretary”), duly executed
in blank by such Series B Member or such Series B Member’s duly authorized
attorney, to be Exchanged for Class A Shares based on the Exchange Rate in
effect at the applicable Closing;

(ii) to the extent such Series B Member’s Class B Shares are certificated, such
Series B Member shall deliver to HII one or more certificates representing a
number of Class B Shares as determined pursuant to the Share Exchange Rate in
effect at the applicable Closing (or an affidavit of loss in lieu thereof in
customary form, but without any requirement to post a bond or furnish any other
security), accompanied by security transfer powers, in form reasonably
satisfactory to the Secretary, duly executed in blank by such Series B Member or
such Series B Member’s duly authorized attorney;

(iii) such Series B Member shall represent in writing, and at HII’s request
deliver confirmatory evidence reasonably satisfactory to HII, that no Liens
exist on the Series B Membership Interests and Class B Shares delivered pursuant
to Sections 2.01(d)(i) and 2.01(d)(ii) (other than transfer restrictions imposed
by or under applicable securities laws, the LLC Agreement and this Agreement),
or that such Liens have been released;

(iv) if such Series B Member delivers to HII, pursuant to Section 2.01(d)(i) or
2.01(d)(ii), a certificate representing a number of Series B Membership
Interests or Class B Shares that is greater than the number of Series B
Membership Interests or Class B Shares specified in the applicable Exchange
Request, HII will deliver (or cause the Company to deliver) to such Series B
Member certificates representing the excess Series B Membership Interests or
Class B Shares, as applicable; and

(v) HII shall deliver or cause to be delivered to such Series B Member at the
then-acting registrar and transfer agent of the Class A Shares or, if there is
no then-acting registrar and transfer agent of the Class A Shares, at the
principal executive offices of HII, the number of Class A Shares that such
Series B Member is entitled to receive for Series B Membership Interests
(together with the corresponding number of Class B Shares) in the Exchange.

Section 2.02. Adjustment. (a) On the date hereof, the Exchange Rate shall be 1
for 1. The Exchange Rate shall be adjusted accordingly if there is: (i) any
subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination

 

8



--------------------------------------------------------------------------------

(by reverse unit split, reclassification, reorganization, recapitalization or
otherwise) of the Series B Membership Interests that is not accompanied by an
identical subdivision or combination of the Class A Shares; or (ii) any
subdivision (by any stock split, stock dividend or distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock split, reclassification, reorganization, recapitalization or
otherwise) of the Class A Shares that is not accompanied by an identical
subdivision or combination of the Series B Membership Interests. If there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the Class A Shares are converted or changed into another security,
securities or other property, then upon any subsequent Exchange, an Exchanging
Series B Member shall be entitled to receive the amount of such security,
securities or other property that such Exchanging Series B Member would have
received if such Exchange had occurred immediately prior to the effective date
of such reclassification, reorganization, recapitalization or other similar
transaction, taking into account any adjustment as a result of any subdivision
(by any split, distribution or dividend, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the Class A Shares are converted or changed
into another security, securities or other property, this Section 2.02(a) shall
continue to be applicable, mutatis mutandis, with respect to such security or
other property.

(b) On the date hereof, the Share Exchange Rate shall be 1 for 1. The Share
Exchange Rate shall be adjusted accordingly if there is: (i) any subdivision (by
any unit split, unit distribution, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse unit split,
reclassification, reorganization, recapitalization or otherwise) of the Series B
Membership Interests that is not accompanied by an identical subdivision or
combination of the Class B Shares; or (ii) any subdivision (by any stock split,
stock dividend or distribution, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse stock split,
reclassification, reorganization, recapitalization or otherwise) of the Class B
Shares that is not accompanied by an identical subdivision or combination of the
Series B Membership Interests. If there is any reclassification, reorganization,
recapitalization or other similar transaction in which the Class B Shares are
converted or changed into another security, securities or other property, then
upon any subsequent Exchange, an Exchanging Series B Member shall be required to
tender such securities or other property. For the avoidance of doubt, if there
is any reclassification, reorganization, recapitalization or other similar
transaction in which the Class B Shares are converted or changed into another
security, securities or other property, this Section 2.02(b) shall continue to
be applicable, mutatis mutandis, with respect to such security or other
property.

Section 2.03. Expiration. In the event that the Company is dissolved, liquidated
or wound up pursuant to the LLC Agreement or otherwise, any Exchange Right shall
expire upon final distribution of the assets of the Company pursuant to the
terms and conditions of the LLC Agreement.

 

9



--------------------------------------------------------------------------------

Section 2.04. Reservation of Class A Shares; Listing. HII shall at all times
reserve and keep available out of its authorized but unissued Class A Shares,
solely for the purpose of issuance upon an Exchange, such number of Class A
Shares as shall be issuable upon any such Exchange; provided that nothing
contained herein shall be construed to preclude HII from satisfying its
obligations in respect of any such Exchange by delivery of purchased Class A
Shares (which may or may not be held in the treasury of HII). HII shall deliver
Class A Shares that have been registered under the Securities Act with respect
to any Exchange to the extent a registration statement is effective and
available for such shares. If any Class A Shares require registration with or
approval of any Governmental Entity under any federal or state law before such
Class A Shares may be issued upon an Exchange, HII shall cause such Class A
Shares to be duly registered or approved, as the case may be. HII shall use its
commercially reasonable efforts to list the Class A Shares required to be
delivered upon any such Exchange prior to such delivery upon each national
securities exchange upon which the outstanding Class A Shares are listed at the
time of such Exchange (it being understood that any such shares may be subject
to transfer restrictions under applicable securities laws). HII covenants that
all Class A Shares issued upon an Exchange will, upon issuance, be validly
issued, fully paid and non-assessable.

Section 2.05. Recapitalization. This Agreement shall apply to the Series B
Membership Interests held by the Series B Members and their Permitted
Transferees as of the date hereof, as well as any Series B Membership Interests
hereafter acquired by a Series B Member and its Permitted Transferees. This
Agreement shall apply to, mutatis mutandis, and all references to “Series B
Membership Interests” shall be deemed to include, any security, securities or
other property of the Company that may be issued in respect of, in exchange for
or in substitution of Series B Membership Interests, by reason of any
distribution or dividend, split, reverse split, combination, reclassification,
reorganization, recapitalization, merger, exchange (other than an Exchange) or
other transaction.

ARTICLE 3

TRANSFER RESTRICTIONS

Section 3.01. General Restrictions on Transfer. (a) Each Series B Member
understands and agrees that the Class A Shares received by such Series B Member
in any Exchange (any such Class A Shares, “Restricted Class A Shares”) may not
be transferred except as permitted by Section 3.02(b) or 3.03.

(b) Without limitation of Section 3.01(a), each Series B Member understands and
agrees that, until registered under the Securities Act, the Restricted Class A
Shares are restricted securities under the Securities Act and the rules and
regulations promulgated thereunder. Each Series B Member agrees that it shall
not Transfer any Restricted Class A Shares (or solicit any offers in respect of
any Transfer of any Restricted Class A Shares), except in compliance with the
Securities Act, any other applicable securities or “blue sky” laws, and the
terms and conditions of this Agreement.

 

10



--------------------------------------------------------------------------------

(c) Any attempt to transfer any Restricted Class A Shares not in compliance with
this Agreement shall be void ab initio, and HII shall not, and shall cause any
transfer agent not to, give any effect in HII’s stock records to such attempted
transfer.

Section 3.02. Legends. (a) In addition to any other legend that may be required,
subject to Section 3.02(b), each certificate for Restricted Class A Shares
issued to a Series B Member (or any of such Series B Member’s Permitted
Transferees) shall bear a legend in substantially the following form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH. THIS SECURITY
IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN THE
EXCHANGE AGREEMENT DATED AS OF FEBRUARY 13, 2013 AS THE SAME MAY BE AMENDED FROM
TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF, COPIES OF WHICH MAY BE
OBTAINED UPON REQUEST FROM THE CORPORATE SECRETARY OF HEALTH INSURANCE
INNOVATIONS, INC. OR ANY SUCCESSOR THERETO.

(b) If any Restricted Class A Share is eligible to be sold pursuant to Rule
144(b)(1) under the Securities Act (or any successor provision), upon the
written request of the holder thereof, accompanied (if HII shall so request) by
an opinion of counsel reasonably acceptable to HII, HII shall issue to such
holder a new certificate evidencing such Restricted Class A Share without the
first sentence of the legend required by Section 3.02(a) endorsed thereon. If
any Restricted Class A Share ceases to be subject to any and all restrictions on
transfer set forth in this Article 3, then HII, upon the written request of the
holder thereof, shall issue to such holder a new certificate evidencing such
Restricted Class A Share without the second sentence of the legend required by
Section 3.02(a) endorsed thereon.

Section 3.03. Permitted Transferees. Subject to this Article 3, each Series B
Member acquiring Restricted Class A Shares may at any time transfer any or all
of its Restricted Class A Shares to one or more of its Permitted Transferees or
to any other Person in a transaction not in contravention of, and in accordance
with, the LLC Agreement, so long as (a) such transferee shall have agreed in
writing to be bound by the terms of this Agreement as provided in Section 4.03
and (b) the transfer to such transferee is in compliance with the Securities Act
and any other applicable securities or “blue sky” laws.

ARTICLE 4

OTHER AGREEMENTS; MISCELLANEOUS

Section 4.01. Expenses. Each party hereto shall bear its own expenses in
connection with the consummation of any of the transactions contemplated hereby,
whether or not any such

 

11



--------------------------------------------------------------------------------

transaction is ultimately consummated, except that HII shall bear any transfer
taxes, stamp taxes or duties, or other similar taxes in connection with, or
arising by reason of, any Exchange and HII shall promptly cooperate in all
filings required to be made under the Hart-Scott-Rodino Antitrust Improvement
Act of 1976, as amended, in connection with any Exchange (but HII shall not be
obligated to bear, and shall be reimbursed by the applicable Series B Member
for, the expenses of any such filing or of any information request from any
Governmental Entity relating thereto); provided, however, that if any
certificate is to be issued pursuant to Section 2.01(d)(v) in a name other than
that of the Series B Member that requested the Exchange, then the Person or
Persons requesting the issuance thereof shall pay to HII the amount of any
transfer taxes, stamp taxes or duties, or other similar taxes in connection
with, or arising by reason of, such Exchange or shall establish to the
reasonable satisfaction of HII that such tax has been paid or is not payable.

Section 4.02. Notices. All notices, requests, consents and other communications
hereunder (each, a “Notice”) to any party shall be in writing and shall be
delivered in person or sent by facsimile (provided a copy is thereafter promptly
delivered as provided in this Section 4.02) or nationally recognized overnight
courier, addressed to such party at the address or facsimile number set forth in
Exhibit A hereto, or below with respect to HII, or such other address or
facsimile number as may hereafter be designated in writing by such party to the
other parties:

If to HII, to:

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Telephone: (877) 376-5831

Facsimile: (877) 376-5832

Attention: Michael W. Kosloske

with a copy (which shall not constitute notice to HII) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Telephone: (212) 450-4135

Facsimile: (212) 701-5135

Attention: Deanna Kirkpatrick

Each Notice shall be deemed received on the date sent to the recipient thereof
in accordance with this Section 4.02, if sent prior to 5:00 p.m. in the place of
receipt and such day is a Business Day; otherwise, such Notice shall be deemed
not to have been received until the next succeeding Business Day.

Section 4.03. Permitted Transferees. To the extent that a Series B Member (or an
applicable Permitted Transferee of such Series B Member) validly transfers after
the date hereof

 

12



--------------------------------------------------------------------------------

any or all of its Series B Membership Interests and corresponding Class B Shares
to a Permitted Transferee of such Person or to any other Person in a transaction
not in contravention of, and in accordance with, the LLC Agreement, then the
transferee thereof shall have the right to execute and deliver a joinder to this
Agreement, in form and substance reasonably satisfactory to HII. Upon execution
of any such joinder, such transferee shall, with respect to such transferred
Series B Membership Interests and Class B Shares, be entitled to all of the
rights and bound by each of the obligations applicable to the relevant
transferor hereunder; provided that the transferor shall remain entitled to all
of the rights and bound by each of the obligations with respect to Series B
Membership Interests and Class B Shares that were not so transferred.

Section 4.04. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or entity
or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

Section 4.05. Counterparts. This Agreement may be executed (including by
facsimile transmission with counterpart pages) in one or more counterparts, each
of which shall be deemed an original and all of which shall, taken together, be
considered one and the same agreement, it being understood that both parties
need not sign the same counterpart.

Section 4.06. Entire Agreement; No Third Party Beneficiaries. This Agreement
(a) constitutes the entire agreement and supersedes all other prior agreements,
both written and oral, among the parties with respect to the subject matter
hereof and (b) is not intended to confer upon any Person, other than the parties
hereto and their Permitted Transferees, any rights or remedies hereunder.

Section 4.07. Further Assurances. Each party hereto shall execute, deliver,
acknowledge and file such other documents and take such further actions as may
be reasonably requested from time to time by any other party hereto to give
effect to and carry out the transactions contemplated herein.

Section 4.08. Dispute Resolution. The provisions of Article 13 of the LLC
Agreement are hereby incorporated herein in their entirety.

Section 4.09. Governing Law. This Agreement and the rights of the parties
hereunder will be governed by, construed and enforced in accordance with the
laws of the State of New York without regard to conflicts of law principles
thereof.

 

13



--------------------------------------------------------------------------------

Section 4.10. Consent to Jurisdiction. The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought and maintained exclusively in the United
States District Court for the Southern District of New York or the Supreme Court
of the State of New York located in the County of New York. Each of the parties
irrevocably consents to submit to the personal jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding. Process in any such suit, action or proceeding in such courts may be
served, and shall be effective, on any party anywhere in the world, whether
within or without the jurisdiction of any such court, by any of the methods
specified for the giving of Notices pursuant to Section 4.02. Each of the
parties irrevocably waives, to the fullest extent permitted by law, any
objection or defense that it may now or hereafter have based on venue,
inconvenience of forum, the lack of personal jurisdiction and the adequacy of
service of process (as long as the party was provided Notice in accordance with
the methods specified in Section 4.02) in any suit, action or proceeding brought
in such courts.

Section 4.11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

Section 4.12. Amendments; Waivers. (a) No provision of this Agreement may be
amended or waived unless such amendment or waiver is approved in writing by HII,
the Company and Series B Members holding at least sixty-six and two-thirds
percent (66-2/3%) of the outstanding Series B Membership Interests.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 4.13. Assignment. Except as contemplated by Section 4.03 and except that
the rights to have a legend removed from a certificate representing Restricted
Class A Shares in accordance with Section 3.02(b) shall be deemed automatically
assigned in connection with any transfer not prohibited hereunder, neither this
Agreement nor any of the rights or obligations hereunder shall be assigned by
any of the parties hereto without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors, assigns and Permitted Transferees.

Section 4.14. Tax Treatment. The parties to this Agreement intend that this
Agreement shall be treated as part of the partnership agreement of the Company
pursuant to Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and
1.761-1(c) of the Treasury Regulations

 

14



--------------------------------------------------------------------------------

promulgated thereunder. Except as otherwise required by applicable law: (a) the
parties shall report an Exchange consummated hereunder as a taxable sale of
Series B Membership Interests by a Series B Member to HII (in conjunction with
an associated cancellation of Class B Shares); and (b) no party shall take a
contrary position on any income tax return, amendment thereof or communication
with a taxing authority.

Section 4.15. Effective Date. This Agreement shall become effective upon the IPO
and shall be of no force and effect prior to the IPO.

[Signature pages follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.

 

HEALTH INSURANCE INNOVATIONS, INC. By:   /s/ Michael W. Kosloske   Name:  
Michael W. Kosloske   Title:   Chief Executive Officer

HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC

By:   /s/ Michael W. Kosloske   Name:   Michael W. Kosloske   Title:   Chief
Executive Officer



--------------------------------------------------------------------------------

HEALTH PLAN INTERMEDIARIES, LLC By:   /s/ Michael W. Kosloske   Name:   Michael
W. Kosloske   Title:   Chief Executive Officer HEALTH PLAN INTERMEDIARIES SUB,
LLC By:   /s/ Michael W. Kosloske   Name:   Michael W. Kosloske   Title:   Chief
Executive Officer



--------------------------------------------------------------------------------

Exhibit A

 

Name and Address of Series B Member

   Immediately Following IPO      Number of
Series B
Membership
Interests
Owned      Number of
Class B
Shares
Owned  

Health Plan Intermediaries, LLC

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Facsimile: (877) 376-5832

     8,580,000         8,580,000   

Health Plan Intermediaries Sub, LLC

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Facsimile: (877) 376-5832

     86,667         86,667   